DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussions with Steven J. Grossman on 8/3/2021.
The application has been amended as follows: 
Title of an invention has been changed to --CONNECT FOR ELECTRICALLY CONNECTING A FIRST MEMBER AND A SECOND MEMBER USING SPRING PART --. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 6-12 are allowed.
Regarding claim 1, the prior art does not disclose or suggest 
a contact capable of electrically connecting a first member and a second member, comprising: a bonding surface of a base part is oriented in a z-axis negative direction, a spring part is in a state of biasing a contact part in an x-axis positive direction and a z-axis positive direction by being elastically deformed, the contact part includes a sliding part that is oriented in the x-axis positive direction, and the base part includes a part to be slided that is oriented in an x-axis negative direction, the contact part is in a state in which the sliding part is in pressure contact with the part to be slided by being biased in the x-axis positive direction by the spring part, and the contact part is configured to be slidable in a z-axis direction relative to the base part while maintaining the state in which the sliding part is in pressure contact with the part to be slided as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki et al. (US 20180241155), Chen et al. (US 20160134045), Chiba et al. (US 2016/0006183) and Yen  (US 10,777,928),  discloses a contact similar to presently claimed invention however does not discloses a contact capable of electrically connecting a first member and a second member, comprising: a bonding surface of a base part is oriented in a z-axis negative direction, a spring part is in a state of biasing a contact part in an x-axis positive direction and a z-axis positive direction by being elastically deformed, the contact part includes a sliding part that is oriented in the x-axis positive direction, and the base part includes a part to be slided that is oriented in an x-axis negative direction, the contact part is in a state in which the sliding part is in pressure contact with the part to be slided by being biased in the x-axis positive direction by the spring part, and the contact part is configured to be slidable in a z-axis direction relative to the base part while maintaining the state in which the sliding part is in pressure contact with the part to be slided, as required in combination with other limitations of this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/           Primary Examiner, Art Unit 2831